 
April 8, 2008


Mr. J. Ward McConnell, Jr., Chairman
Ms. Carrie Majeski, Secretary/CFO
Arts-Way Manufacturing Co., Inc.
5556 Highway 9 West
P.O. Box 288
Armstrong, IA 50514


Re:        Commitment Letter


Dear Ward and Carrie:


We are pleased to inform you that West Bank (“Bank”) commits to renew a
$3,500,000 line of credit to Art’s-Way Manufacturing Company, Inc. and alt
affiliated entities (“Borrower”) to provide working capital financing under the
following terms and conditions:
 
FACILITY/PURPOSE:
 
$3,500,000 Revolving Line of Credit advances funding the working capital, letter
of credit, and corporate credit card needs of Borrowers.
     
MATURITY DATE:
 
April 30, 2009
     
INTEREST RATE:
 
The Bank’s Prime Interest Rate (presently 5.25%) adjusted daily.
     
PAYMENT SCHEDULE:
 
Monthly interest only payments shall be required.  All remaining unpaid
principal and interest shall be due on the maturity date of April 30, 2009.
     
COLLATERAL:
 
First and paramount security and mortgage interests in all assets owned by the
Borrower and all subsidiary companies including, but not limited to cash,
inventory, accounts, accounts receivable, equipment, and real estate.
     
OTHER TERMS AND CONDITIONS:
  
1) Borrowers agree to provide the Bank with the following financial reports:
         
a)
A monthly internally prepared balance sheet, income statements, accounts
receivable aging schedules, and borrowing base certificates.  The borrowing
bases shall Limit the advances from Facility #1 to 60% of accounts receivable
less than 90 days plus 60% of finished goods inventory and 50% of raw material
inventories and work-in-process.

 
 
 

--------------------------------------------------------------------------------

 
 

   
b)
CPA-prepared audited financial statement at the conclusion of Borrowers’ fiscal
year-end.
         
2) Borrowers agree to maintain a minimum debt service coverage ratio (measured
at the conclusion of Borrower’s year-end) of 1.5 times.
         
3) Borrowers shall maintain primary deposit accounts and credit card accounts at
West Bank.
         
4) Borrowers agree to maintain a maximum debt/tangible net worth ratio of 1.25
times and a minimum tangible net worth of $8,500,000 by each fiscal year-end.



We appreciate the opportunity to provide this commitment for your
consideration.  Please sign one copy of this letter where indicated below and
return it to the Bank on or before April.  18, 2008 at which time this
commitment shall expire unless otherwise extended in writing by the Bank.  The
terms of this financing proposal are not to be shared with anyone other than the
CPA, attorney, Board, or management team of the Borrower(s).


Please contact me at (515) 222-2322 with remaining questions or issues.


Sincerely,
/s/ Kevin J. Smith
Kevin J. Smith
Sr. Vice President



We accept the aforementioned terms of this commitment letter this 18th day of
April 2008.


ART’S-WAY MANUFACTURING CO, INC.



By:
/s/ J. Ward McConnell, Jr.
 
/s/ Carrie Majeski
J. Ward McConnell, Jr., Chairman
  
Carrie Majeski, Presitient/CFO

 
 
 

--------------------------------------------------------------------------------

 
 